1 National Penn Bancshares, Inc. 2nd Quarter 2009Earnings Webcast 2 Safe Harbor RegardingForward Looking Statements This presentation contains forward-looking information about National Penn Bancshares, Inc. that is intended to becovered by the safe harbor for forward-looking statements provided by the Private Securities Litigation Reform Act of1995. Forward-looking statements are statements that are not historical facts. These statements can be identified bythe use of forward-looking terminology such as “believe,” “expect,” “may,” “will,” “should,’’ “project,” “plan,’’ “goal,”“potential,” “seek,” “intend,’’ or “anticipate’’ or the negative thereof or comparable terminology, and include discussionsof strategy, financial projections, guidance and estimates (including their underlying assumptions), statementsregarding plans, objectives, expectations or consequences of announced transactions, and statements about thefuture performance, operations, products and services of National Penn and its subsidiaries. National Penn cautionsreaders not to place undue reliance on these statements.
